



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Robinson, 2012
    ONCA 50

DATE: 20120126

DOCKET: C54399

Feldman, Watt JJ.A. and Dambrot J.
(ad hoc
)

BETWEEN

Her Majesty The Queen

Respondent

and

Trevor Robinson

Appellant

E. Rolfe, for the appellant

Andrew Wiese, for the respondent

Heard and endorsed: January 24, 2012

On appeal from sentence imposed on July 7, 2011 by
    Justice Laurence Pattillo of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his sentence of 12 months for trafficking
    in cocaine and 10 months concurrent for possession of proceeds of crime. He
    submits that the trial judge erred in over-emphasizing the appellants role as
    a supplier in his decision not to impose a conditional sentence.

[2]

In our view, the trial judge made no error in his assessment of
    the aggravating and mitigating factors. The appellant was acting as a supplier
    on this occasion and in that role was one rung up in the chain of supply and at
    a higher level of culpability. The fact that the appellant has made great strides
    in his own rehabilitation is very commendable but, again, was given credit by
    the trial judge.

[3]

In our view, the trial judge made no error and was entitled to
    decline to impose a conditional sentence in the circumstances of this case.

[4]

Leave to appeal sentence is granted but the appeal is dismissed.


